Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to independent claim 10, the new matter is as follows: “wherein the rail of the at least one gantry limits movement of the platform towards the perimeter of the aircraft”. Examiner does not see support for this newly added limitation in the original disclosure. See corresponding 112 (b) rejections below.
With respect to claim 13, the new matter is as follows: “wherein the explosionproof power source is a power source that will not ignite a surrounding flammable atmosphere or material.” Examiner does not see support for this newly added limitation/definition in the original disclosure. While applicant cites [0042] for the support of this limitation/definition the added claim language appears to be narrower than what it is disclosed in the specification.
Applicant is required to cancel the new matter in response to this office action.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claim 10 the newly added limitation (also identified as being new matter, as advanced above) “wherein the rail of the at least one gantry limits movement of the platform towards the perimeter of the aircraft” renders the claim generally indefinite and unclear. First of all, throughout the disclosure it is pointed out that the rail allows for the platform to be moved along and follow the perimeter of the aircraft. Additionally, as the rail is moved along the track towards the aircraft it would also be seen as moving the platform towards the perimeter of the aircraft. It is unclear how the rail can be claimed as limiting movement of the platform towards the perimeter of the aircraft when in fact it allows for movement of the platform towards and around the perimeter of the aircraft. As best understood it appears that the rails limit the platform to travel along their path, or that they are limited in a vertical direction and cannot travel side to side with respect to the rails or along the length of the aircraft.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.
No new matter should be added. 
Appropriate correction and clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fahrion US 5,423,396, as best understood in light of the above rejections.
Fahrion discloses:
10. An aircraft gantry system (figures 1-7) comprising:
a plurality of gantries (36, 38, 40, 42, 44) configured to span around a perimeter of an aircraft (figure 1), each gantry of the plurality of gantries having a rail (rails 58, 60 of frames 56);
a platform (24) moveably attached to a rail of at least one gantry of the plurality of gantries (figures 3, 4), the platform being moveable between a lowered position and a raised position along the rail of the at least one gantry (platform 24 is movable along rails 58, 60), such that the platform provides access to the perimeter of the aircraft (figures 1-7), wherein the rail of the at least one gantry limits movement of the platform towards the perimeter of the aircraft (limited in that rails do not allow for the platform 24 to travel side to side/ left to right with respect to the rails/ along the length of the aircraft; see also Response to Arguments); and
a plurality of floor tracks (48; figures 2-5), wherein the plurality of gantries are configured to move along the plurality of floor tracks to be spaced away from and to be positioned adjacent to the aircraft (figures 2-5).
11. The aircraft gantry system of claim 10, wherein the plurality of gantries comprises:
a nose gantry (one of 36);
at least two fuselage gantries (38, 42, and the other of 36);
a wing gantry (40); and
a tail gantry (44),
wherein the nose gantry, the at least two fuselage gantries, the wing gantry, and the tail gantry are configured to be coupled together (figures 1-7; via walkways 74 and stairs 76).
12. The aircraft gantry system of claim 10, wherein the plurality of gantries further comprises wheels (running wheels of 46; see below) operable to allow the plurality of gantries to move along the plurality of floor tracks (see below),
wherein the plurality of floor tracks are adapted to receive the wheels (see excerpt below). 

    PNG
    media_image1.png
    136
    469
    media_image1.png
    Greyscale


15. The aircraft gantry system of claim 11, wherein the wing gantry (40) is removably attached to one of the at least two fuselage gantries (38, 42), such that the wing gantry is cantilevered over a wing of the aircraft (figures 1, 2 and 4).
16. The aircraft gantry system of claim 10, wherein some floor tracks (48) of the plurality of floor tracks are angled with respect to a longitudinal axis of the aircraft (figures 2-5).
17. The aircraft gantry system of claim 10, further comprising a cart (30) configured to move along the plurality of floor tracks to be positioned underneath the aircraft (figure 7), such that the cart provides access to an underside of the aircraft (figure 7).
18. The aircraft gantry system of claim 11, wherein the nose gantry (36) includes a rail (of 24) configured to correspond to a shape of a nose of the aircraft (figures 1-3), and wherein a respective fuselage gantry (the other of 36 as identified above) of the at least two fuselage gantries further comprise:
a nose platform (24 of fuselage gantry 36) pivotably, slidably (via 58, 60), or pivotably and slidably attached to a respective platform of the respective fuselage gantry of the at least two fuselage gantries (figures 1-5), wherein the nose platform is configured to engage the rail of the nose gantry (the two platforms 24 at the nose can be connected; see below), and wherein the nose platform is moveable between a lowered position and a raised position along the rail of the nose gantry, such that the nose platform provides access to the nose of the aircraft.

    PNG
    media_image1.png
    136
    469
    media_image1.png
    Greyscale






Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive. 
Applicant first remarks the claim 13 has been amended to overcome the previous 35 USC 112 (b) rejection and the support for the amendment can be found in paragraph [0042] of the originally filed specification. However, as advanced above the amendment to claim 13 appears to be new matter. Examiner notes that they do not see where in the original disclosure there is support for the newly added definition provided in claim 13. While applicant cites [0042] for the support of the limitation/definition, the added claim language appears to be narrower than what it is disclosed in the specification.
As noted above new matter should be canceled and reply to this office action. Examiner also notes that while claims 13 and 14 are only rejected under 35 USC 112, and are not currently rejected under any prior art, that this is a direct result of the new matter added to claim 13. Removal of the new matter/ future amendments may result in prior art being applied.
With respect to independent claim 10, applicant argues that the added limitations with respect to the rail and wherein the rail of the at least one gantry limits movement of the platform towards the perimeter of the aircraft, reads over the previously applied prior art of Fahrion. Applicant argues that the prior art work platform 24 may run along the beams 58, 60 but is not limited in its movement toward the aircraft as the platform is mounted to the rails via spaced-apart scissor-type linkages 64, 66. 
This argument is not persuasive for a few reasons. 
First of all, as noted above the newly added recitation with respect to the limiting movement appears to be new matter, and additionally causes issues of indefiniteness as the rails of the applicant’s disclosed invention do not appear to limit movement of the work platform towards the aircraft as the rail in fact travels along a vertical perimeter of the aircraft and the rails support the platform as the gantry moves toward the aircraft, and therefore are part of moving the platform towards the aircraft. 
Next, the examiner points out that just because the prior art platform 24 is mounted to the rails by linkages 64, 66 does not change the fact that the platform is still somewhat limited in its movement with respect to the aircraft by its connection to the rails. For example, platform 24 attached to rails 58, 60 travels up and down along the rails, but due to its connection to the rails cannot travel side to side with respect to the rails or along the length of the aircraft because it is connected to the rails. Therefore, the platform is considered limited in its movement with respect to the aircraft due to its connection to the rails. 
If the applicant is concerned with a particular limiting movement, applicant should consider including further details and the claim to clarify how or where of the platform is limited in movement along the rails.
For at least these reasons applicant’s arguments are not found persuasive the claims remain rejected as advanced above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634